Citation Nr: 0704182	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1983.  The veteran died on March [redacted], 2002.  The 
appellant is the widow of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, and granted 
entitlement to dependents education assistance pursuant to 
Chapter 35.  The appellant was notified of this decision in 
June 2003.  She filed a notice of disagreement as to the 
issue of entitlement to service connection for the cause of 
death in May 2004.  A statement of the case was issued in 
June 2004 and the veteran filed a substantive appeal in 
August 2004.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2002; the cause of the 
veteran's death as shown on the death certificate was 
pancreatic cancer and deep venous thrombosis of the left 
lower extremity was an other significant cause.     

2.  At the time of the veteran's death, service connection 
was in effect for degenerative joint disease and degenerative 
disc disease of the cervical spine rated as 60 percent 
disabling from July 21, 1999 and a total rating due to 
individual unemployability based upon the service-connected 
disability was assigned from August 1, 2001.   

3.  There is no competent evidence that the veteran's death 
was caused by a disease for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.

4.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

5.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death, nor may the 
cause of the veteran's death be presumed to have been 
incurred in service.  .  38 U.S.C.A. §§ 1110, 1310, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board finds that the appellant has been afforded 
appropriate VCAA notice.  The RO provided a VCAA notice 
letter to the appellant in January 2003, prior to the initial 
adjudication of the claim.  The letter notified the appellant 
of the information and evidence that must be submitted to 
substantiate the claim for service connection for the cause 
of the veteran's death.  The letter notified the appellant of 
what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  However, the Board notes that as 
discussed below, service connection for the cause of the 
veteran's death is not warranted.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  Records from the A.C. 
Health Care System, M. Healthcare, M.S.J. Hospital, and F. 
Health Care Center are associated with the claims folder.  
Statements and treatment records from Drs. C.P., E.G., and 
A.G. are associated with the claims folder.  The veteran's 
death certificate is associated with the claims folder.  An 
autopsy was not performed.    

The Board finds that all obtainable evidence identified by 
the appellant relative to these issues has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to her 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the veteran's 
death was in any way related to his military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disability (in this case, the veteran's death).  
The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the veteran's 
death is related to his military service.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Certain diseases, such as malignant tumors, 
will be presumed to have been incurred in service if 
manifested to a degree of 10 percent within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the pancreatic 
cancer, which caused the veteran's death, is related to the 
veteran's period of service.  The appellant asserts that in 
service, the veteran was involved in fire-fighting and he was 
exposed to many different chemicals in this occupation.  The 
appellant also asserts that the pancreatic cancer was caused 
by the veteran's exposure to Agent Orange.  The appellant 
asserts that the veteran served in Vietnam for at least one 
and a half years.  

The cause of the veteran's death as shown on the death 
certificate was pancreatic cancer.  It was noted that the 
time interval between the date of onset and death was eight 
months.  Deep venous thrombosis of the left lower extremity 
was listed as an other significant cause.  

The record shows that the veteran separated from service in 
February 1983.  Review of the record shows that pancreatic 
cancer was first detected in August 2001, almost 18 years 
after service separation.  There is no evidence of treatment 
or diagnosis of pancreatic cancer in service.  Examinations 
in October 1955, January 1959, May 1965, February 1968, March 
1973, December 1976, and January 1980 indicate that 
examination of the endocrine system was normal.  The December 
1982 separation examination indicates that examination of the 
endocrine system was normal.  There is no medical evidence of 
a malignant tumor due to pancreatic cancer detected within 
one year of service separation.  Post service medical 
evidence indicates that in March 1994, liver function tests 
were normal and an ultrasound of the pancreas was normal.  

The medical evidence shows that in 2001, the veteran had a 50 
pound weight loss, complaints of a burning sensation in his 
stomach and pain in his left lateral lower abdomen, early 
satiety, and increased weakness with sweats.  The veteran 
underwent an ultrasound in July 2001 which showed an abnormal 
liver and spleen.  In July 2001, a CT scan of the abdomen 
revealed a mass in the tail of the pancreas involving the 
spleen, a mass in the body of the pancreas, and multiple 
hepatic metastases.  A biopsy of the liver and blood tests 
indicated metastastic pancreatic cancer. The veteran was 
started on palliative treatment.  The veteran died on March 
[redacted], 2002 due to pancreatic cancer.    

At the time of the veteran's death, service connection was in 
effect for degenerative joint disease and degenerative disc 
disease of the cervical spine.  There is no competent 
evidence which establishes that a service-connected 
disability caused or contributed to the pancreatic cancer 
which was the cause of the veteran's death, or that the cause 
of death, pancreatic cancer, was related to service.  

The appellant argues that the pancreatic cancer was due to 
exposure to chemicals in service.  There is no competent 
medical evidence of record which supports the appellant's 
contentions.  The evidence in favor of a link between the 
cause of the veteran's death and a disease or injury in 
service, consists of the appellant's testimony and 
statements.  Although competent to offer evidence as to facts 
within her personal knowledge, such as the occurrence of the 
veteran's symptoms, without the appropriate medical training 
or expertise, the appellant is not competent to render an 
opinion on a medical matter, such as, in this case, the 
possible relationship between the cause of the veteran's 
death and his period of service.  See Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  The appellant has not 
submitted any competent evidence which support her 
contentions.  

The appellant also argues that the pancreatic cancer was 
caused by exposure to Agent Orange.  It appears that the 
veteran served in Vietnam during the applicable time period 
as set forth in 38 U.S.C.A. § 1116, and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. 
§ 1116(f).  Significantly, however, there is no medical 
evidence that the veteran had one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).  Pancreatic 
cancer is not one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between pancreatic 
cancer, the veteran's cause of death, and the veteran's 
period of service including a disability or disease incurred 
in service.  There is also no competent evidence indicating 
that the cause of death is related to service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


